Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 2-6, 12 and 18 have been cancelled.
	Claims 8-11, 13-17 and 19 are withdrawn. 
	Claims 1, 7, 8-11, 13-17 and 19 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 8/2/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments and arguments are persuasive. With regard to instant claim 7, which is directed to a cosmetic composition comprising a self-healing core-shell capsule of claim 1, while there remains no recitation of any additional positively recited components that make up the cosmetic composition, the current training on duplicate claims takes the position that “comprising” can include unrecited elements which could be excluded from a cosmetic composition. Accordingly, in order to be compliant with the current training, no objection to claim 7 being a substantial duplicate of claim 1 is being made despite claiming the same exact self-healing core-shell capsule in claim 1.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between the species of oil, solvent, water insoluble polymer core and water insoluble polymer shell , as set forth in the Office action mailed on 10/4/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/4/18 is fully withdrawn.  Claims 8-11, 13-17 and 19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Janina Malone 8/23/21 and confirmed in a voicemail on 8/24/21.

The application has been amended as follows: 
In claim 11, line 5, delete “and the like”.
In claim 17, line 5, delete “and the like”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive and there are further outstanding issues. The instantly claimed subject matter is allowed for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 7-11, 13-17 and 19 are allowed.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERNST V ARNOLD/Primary Examiner, Art Unit 1613